— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demakos, J.), rendered November 3, 1983, convicting him of assault in the second degree, menacing, reckless endangerment in the second degree, and unlawfully carrying and possessing a loaded rifle in public within the limits of the City of New York, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s motion which was to suppress his statements to law enforcement authorities.
Ordered that the judgment is affirmed.
We have reviewed the record of the Huntley hearing and conclude that the evidence supports the suppression court’s determination that the defendant’s statements were voluntarily made (see, People v Anderson, 42 NY2d 35, 38; People v Eastman, 114 AD2d 509; People v Pearson, 106 AD2d 588). Further, there was evidence of sufficient quantity and quality *324to support the defendant’s conviction of assault in the second degree (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Contes, 60 NY2d 620; People v Bigelow, 106 AD2d 448). Finally, the sentence imposed was neither unduly harsh nor excessive under the circumstances of this case. Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.